OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection – Title 

The title must refer to a singular article of manufacture, and as only a single claim is permitted in a United States Design Patent application the title must be singular rather than plural. (MPEP § 1503.01 (I). Therefore the title should be amended throughout the application, original oath or declaration excepted, to read:

Either: --Pair of Headphones-- --Set of Headphones-- OR:  –Headphone--(or similar)

Objection – Claim 
 
The claim statement must be written in formal terms, using specific and precise language. The claim must be directed “FOR A/AN” singular article of manufacture. Therefore the word [for] must be replaced with the word -- for a/an--, (37 CFR 1.153), the claim must be amended to read:
 
-- CLAIM:
The ornamental design for a (Amended Title)* as shown and described. --
 
*(This parenthetical is meant to be replaced with the applicant’s chosen amended title, i.e.
“CLAIM: The ornamental design for a Pair of Headphones as shown and described”)

Claim Rejection – 35 U.S.C. 112

The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, 

The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

(1) The scope and appearance of the design is inconsistently disclosed, resulting in an inconsistent claim. Specifically, reproductions 1.6 and 1.7 disclose a scope and appearance of the design which includes the in-ear portions of the headphones only, and not the entire structure of the article. Furthermore, the connected wires in these views end abruptly, where in other views they are shown continuing and connecting with a neckband portion of the design. There is no description in the specification to clarify the relationship of the scope of these two reproductions with the rest of the disclosure.

    PNG
    media_image1.png
    493
    482
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    376
    452
    media_image2.png
    Greyscale

The applicant may overcome this refusal by clarifying the scope of reproductions 1.6 and 1.7. The applicant may either amend these drawings to show identical scope to reproductions 1.1 – 1.5 and 1.8. Or The applicant may amend the specification to clarify that these two views represent partial enlarged perspective views, and show where in the main disclosure these views are taken from. Unclaimed box may be included for clarity to show both the limit of the partial enlarged views, and their source. See below examples from cited US Design patent D870,067 for an example of a clear disclosure. 

    PNG
    media_image3.png
    564
    984
    media_image3.png
    Greyscale

Should the applicant choose to use this method of disclosure, a broken line statement must be added to the specification following the descriptions of the reproductions and preceding the claim. An example of proper statement might read “The broken line boxes are included in reproductions 1.6, 1.7, and 1.8 for the purpose of illustrating the partial enlarged views and form no part of the claimed design.”

(2) The appearance of the design is drawn inconsistently, resulting in an inconsistent claim. Specifically, a recessed feature appears on the external surface of the right arm of the neckband portion of the design in reproduction 1.8 which is not visible in any other view of this region. Furthermore, the limited and incomplete disclosure of this feature results in its full appearance being indefinite and nonenabling. (See illustrations for clarification)

    PNG
    media_image4.png
    454
    651
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    559
    834
    media_image5.png
    Greyscale

The applicant may overcome this refusal by amending reproduction 1.8 for consistency with the rest of the disclosure. As the inconsistent feature lack enablement, the applicant is advised against attempting to add it in to other views of the claim where it is currently lacking, as this would potentially necessitate a final refusal under 35 U.S.C 112(a) and (b) and under 35 U.S.C 112(a).

Conclusion

The claim stands rejected under 35 U.S.C. 112(a) and (b).

If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   



If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:


Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922